Title: The Commissioners to John [William?] Hodge, 19 April 1778
From: First Joint Commission at Paris,Adams, John
To: Hodge, John William


     
      Sir
      Passi April 19. 1778
     
     We find by our Bankers Account that you have received upwards of one hundred Thousand Livres of the public Money, for which there is no account from you among the Papers left by Mr Deane.
     Captain Cunningham of the Revenge writes Us, that you have claimed that Vessell as the Property of Mr Ross and you, and under your Direction. It appears too, as well by a Letter from the Merchant at Corogne into whose Hands the Prizes made by that ship were put, as by one dated from thence and Signed by the Remainder of the Crew, that you have assumed to yourself the Produce of those Prizes, and the Distribution, of the Prize Money. In the Execution of this, the ships Company, complains of great Injustice; and that in Consequence of your Conduct, the Vessell is almost entirely abandoned.
     We wish to hear you, before We determine upon the justice of these Complaints and the Propriety of your Proceedings. We therefore desire to have your State of the Matter, and the orders under which you Act, as soon as possible. The Vessell being confessedly half public Property. We shall direct Captain Conyngham touching his future Conduct. It is our desire that the full Prize Money be distributed among the remaining Officers Seamen and Marines, and who engage to abide by the Vessel, without any Deductions, or Reservations, that are not clearly just. We, are, &c.
    